Case 2:18-cv-07263-JMA-AYS Document 12 Filed 03/07/19 Page 1 of 5 PageID #: 69


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

 SAPPHIRE CROSSING LLC,

                               Plaintiff,
                                                        Civil Action No. 2:18-CV-07263
                v.
                                                         JURY TRIAL DEMANDED
 THE NPD GROUP, INC.,

                               Defendant.


                        DEFENDANT THE NPD GROUP, INC.’S
                     REQUEST FOR A PRE-MOTION CONFERENCE

       Pursuant to this Court’s individual motion practices, Defendant The NPD Group, Inc. files

the attached letter requesting a pre-motion conference and leave to file a motion to dismiss

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

 Dated: March 7, 2019                            FISH & RICHARDSON P.C.

                                                 /s/ Ron Vogel
                                                 John S. Goetz
                                                 Ron Vogel
                                                 601 Lexington Avenue
                                                 52nd Floor
                                                 New York, New York 10022
                                                 Tel: (212) 763-5070
                                                 Fax: (212) 258-2291
                                                 goetz@fr.com
                                                 rvogel@fr.com

                                                 Neil J. McNabnay
                                                 Ricardo J. Bonilla
                                                 Aaron P. Pirouznia
                                                 1717 Main Street, Suite 5000
                                                 Dallas, Texas 75201
                                                 Tel: (214) 747-5070
                                                 Fax: (214) 747-2091
                                                 mcnabnay@fr.com
                                                 rbonilla@fr.com
                                                 pirouznia@fr.com
                                                 COUNSEL FOR DEFENDANT
                                                 THE NPD GROUP, INC.
Case 2:18-cv-07263-JMA-AYS Document 12 Filed 03/07/19 Page 2 of 5 PageID #: 70
                 

                                                                            Fish & Richardson P.C.
                                                                            601 Lexington Avenue
                                                                            52nd Floor
March 7, 2019                                                               New York, NY 10022
                                                                            212 765 5070 main
                                                                            212 258 2291 fax

The Honorable Joan M. Azrack
United States District Court                                                Ron Vogel
                                                                            Associate
Eastern District of New York Long Island Courthouse                         rvogel@fr.com
100 Federal Plaza                                                           212 641 2309 direct
Central Islip, NY 11722


Re:    Sapphire Crossing, LLC v. The NPD Group, Inc., Case No. 2:18-cv-07263-JMA-AYS
Dear Judge Azrack:
         NPD submits this letter pursuant to Section IV.B of Your Honor’s Individual Rules to
request a pre-motion conference and leave to file a motion to dismiss pursuant to Rule 12(b)(6).
         Sapphire Crossing LLC (“Sapphire Crossing”) filed this lawsuit accusing The NPD Group,
Inc. (“NPD”) of infringing U.S. Patent No. 6,891,633 (“the ’633 Patent”). Sapphire Crossing
accuses NPD of infringing claims 19 and 20 of the ’633 Patent, which are the only two claims that
survived an inter partes Review. NPD disputes these allegations and seeks to move to dismiss the
complaint because the ’633 Patent does not embrace patent-eligible subject matter.
I.       Legal Standard for Dismissal Pursuant to Rule 12(b)(6)
         Patentability under 35 U.S.C. § 101 is a threshold legal issue. Bilski v. Kappos, 561 U.S.
593, 602 (2010). Accordingly, the § 101 inquiry is properly raised at the pleadings stage if it is
apparent from the face of the patent that the asserted claims are not directed to eligible subject
matter. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 718–19 (Fed. Cir. 2014) (Mayer, J.,
concurring). In those situations, claim construction is not required to conduct a § 101 analysis.
Bancorp Servs. L.L.C. v. Sun Life Assur. Co., 687 F.3d 1266, 1273 (Fed. Cir. 2012) (“[C]laim
construction is not an inviolable prerequisite to a validity determination under § 101.”).
         Section 101 of the Patent Act recognizes three exceptions to patent eligibility: “laws of
nature, physical phenomena, and abstract ideas.” Diamond v. Chakrabarty, 447 U.S. 303, 309
(1980) (emphasis added). Abstract ideas are ineligible for patent protection because a monopoly
over these ideas would preempt their use in all fields. See Bilski, 561 U.S. at 611–12. In other
words, “abstract intellectual concepts are not patentable, as they are the basic tools of scientific
and technological work.” Id. at 653 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).
         Determining whether a patent claim is impermissibly directed to an abstract idea involves
two steps. First, the Court determines “whether the claims at issue are directed to a patent-ineligible
concept.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355 (2014). Second, if the
claim contains an abstract idea, the Court evaluates whether there is “an ‘inventive concept’—i.e.,
an element or combination of elements that is sufficient to ensure that the patent in practice
amounts to significantly more than a patent upon the ineligible concept itself.” Id.
II.      The ’633 Patent Does Not Embrace Patent-Eligible Subject Matter.
         The claims of the ’633 Patent fail both prongs of the Alice test. Resolving these issues does
not require discovery or formal claim construction. To avoid waste of resources unnecessarily
litigating an invalid patent, NPD requests that the Court allow NPD to move to dismiss the
Complaint pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be granted.
Case 2:18-cv-07263-JMA-AYS Document 12 Filed 03/07/19 Page 3 of 5 PageID #: 71
              

              

The Honorable Joan M. Azrack
March 7, 2019
Page 2

         A.       Alice Step 1: The ’633 Patent is directed to an abstract idea
         The claims of the ’633 Patent fail step one of the Alice inquiry because they are directed to
the abstract idea of data recognition and transfer, and the Recognicorp case held claims similar to
those at issue here invalid under § 101. In Recognicorp, the Federal Circuit found the patent claim
at issue to be directed toward the abstract idea of “encoding and decoding image data.” 855 F.3d
at 1324. The Federal Circuit described the claim as a “method whereby a user displays images on
a first display, assigns image codes to the images through an interface using a mathematical
formula, and then reproduces the image based on the codes.” Id. at 1326. As such, the Court found
that this method reflected nothing more than “standard encoding and decoding.” Id.
         The ’633 Patent falls similarly short of claiming patent-eligible subject matter by only
claiming the desired result—capturing, uploading, merging, and transferring an image—without
describing any specific roadmap for doing so. See Internet Patents Corp. v. Active Network, Inc.,
790 F.3d 1343, 1348 (Fed. Cir. 2015). All Claim 19 explains is a way to use a generic copier with
a similarly generic computer to capture, upload, merge, and transfer images and associated data.
Such a broad concept is not patent eligible because it “recite[s] an abstraction—an idea, having no
particular concrete or tangible form.” Ultramercial, 772 F.3d at 715.
         Claim 19 is directed to an abstract end-result and lacks the specificity required to confer
patent eligibility. See Data Engine Techs. LLC v. Google LLC, 906 F.3d 999 (Fed. Cir. 2018);
Core Wireless Licensing S.A.R.L. v. LG Elec., Inc., 880 F.3d 1356, 1361–63 (Fed. Cir. 2018)
(holding eligible claims “directed to a specific improvement in the capabilities of computing
devices”) (emphasis added); RecogniCorp, 855 F.3d at 1326 (holding ineligble claims not directed
to “a specific means or method for improving technology”) (emphasis added). Indeed, Claim 19
does not require any sort of new or unconventional machine or process for capturing, uploading,
merging, or transferring data—it requires only that well-known devices be connected to achieve
an end-result of image transfer.
         Claim 19 of the ’633 Patent is the only surviving independent claim and is representative
of both claims. See Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n,
776 F.3d 1343, 1348 (Fed. Cir. 2014). The only other claim, dependent Claim 20, requires the
electronic data uploaded from the computer to stay with the image transfer device after the
computer is disconnected. ’633 Patent at cl. 20. This added limitation does not alter the analysis.
Mayo, 132 S. Ct. at 1292 (“[S]imply appending conventional steps, specified at a high level of
generality, to […] abstract ideas cannot make [them] patentable”). Therefore, the ’633 Patent is
directed to the abstract idea of data recognition and transfer and fails step one of Alice.
         B.       Alice Step 2: The claims contain no inventive concept
         The ’633 Patent also fails step two of the Alice inquiry. Because the patent is directed to
an abstract idea, step two requires the Court to determine whether the patent contains an “inventive
concept sufficient to transform the claimed abstract idea into a patent eligible application.” Alice,
134 S. Ct. at 2357. To pass this test, the ’633 Patent “must include additional features” that “must
be more than well-understood, routine, conventional activity.” Ultramercial, 772 F.3d at 715
(quotation omitted). Here, the ’633 Patent is generic and does not contain meaningful limitations
that restrict it to a non-routine, specific application of the abstract idea.
Case 2:18-cv-07263-JMA-AYS Document 12 Filed 03/07/19 Page 4 of 5 PageID #: 72
              

              

The Honorable Joan M. Azrack
March 7, 2019
Page 3

         Each of the steps of the ’633 Patent is described only at a high level of generality. The
patent requires “transferring information from a first medium,” “providing an image transfer
device having a scanner for reading an image,” “uploading electronic data . . . to the transfer device
from a computer connected to the transfer device,” “merging the electronic data with the image
read by the scanner,” and “transferring the merged image by the transfer device to a second
medium.” These steps are facilitated with an “image transfer device having a scanner” and “a
computer connected to the transfer device.” But the claimed “image transfer device” can be
virtually any device capable of taking a photograph. See ’633 Patent at 3:53-54.
         The claims of the ’633 Patent are implemented on generic computer technology and
therefore do not contain an inventive concept sufficient to confer eligibility. There is simply
nothing “inventive” about using a known process (i.e., scanning images) and implementing it
based on computer resources. As explained above, the abstract functional descriptions in the
remaining claims of the ’633 Patent are devoid of any technical explanation as to how to implement
the purported invention in an inventive way. See In re TLI Commc’ns LLC Patent Litigation, 823
F.3d 607, 615 (Fed. Cir. 2016) (claims failed Alice’s step 2 where specification limited its
discussion of “additional functionality” of conventional components “to abstract functional
descriptions devoid of technical explanation as to how to implement the invention”).
         The ’633 Patent does not contain any discussion of unconventionality that would be
relevant to the § 101 analysis. It “is silent as to what the specific claimed improvement is, how it
differs from the prior art, or how any inventive feature, alone or as an ordered combination, is used
in an unconventional manner.” TriPlay, Inc. v. WhatsApp Inc., 2018 WL 1479027, at *8 (D. Del.
Mar. 27, 2018) (citing Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)) (emphasis
added). Accordingly, it is unlike the claims in Berkheimer that led to factual disputes making the
eligibility determination improper at the Rule 12 stage. The patent expressly states that it does not
utilize any particular non-conventional mechanism for achieving the result. See Internet Patents,
790 F.3d at 1348. Neither the claims nor the specification raises any factual disputes, and the
eligibility issue is ripe for the Court to address at Rule 12. Because the claims are devoid of any
“inventive concept,” they fail step two and are patent-ineligible under § 101.
III.     Proposed Briefing Schedule
         If a pre-motion conference is scheduled, NPD proposes to serve its anticipated motion to
dismiss within seven (7) days or less of the date thereof. Pursuant to Local Civ. R. 6.1(b)(2)-(3),
NPD proposes that Sapphire Crossing’s responsive memoranda and supporting affidavits be served
within fourteen (14) days thereafter, and that NPD’s reply papers be served within seven (7) days
after service of the answering papers.
Very truly yours,




Ron Vogel
Associate
cc: All counsel of record by ECF
Case 2:18-cv-07263-JMA-AYS Document 12 Filed 03/07/19 Page 5 of 5 PageID #: 73



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing document was filed

with the Clerk of the Court using CM/ECF system, which will send notification of such filing to

all counsel of record.

       This 7th day of March, 2019.

                                                                   /s/Ron Vogel
                                                                          Ron Vogel
